DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 appears to be dependent upon claim 12 rather than claim 11, since it references step d) furnished in claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18-20 are directed to a product produced by the method of claim 11 or an apparatus for carrying out the method of claim 11.  However, product claims and apparatus claims do not necessarily have require the limitations of the method producing them or performed by them.  In particular, the apparatus of claim 18 does not require performance of the method, any identical product produced by a different method would satisfy the structure of claim 18, but would not necessarily read upon its alleged parent claim 11.  Likewise, a printing device capable of carrying out the method of claim 11 may not read upon claim 11, if, for example, the specific substrate required by claim 11 is not present, since the substrate worked upon cannot distinguish the apparatus claim from the prior art, but limits the scope of the method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (US PG Pub 2015/0352888).
For claim 11:  Schmid et al. teaches a method for manufacturing a value document (see Abstract, paragraph 1, paragraph 4, manufacturing a value document, being for example a bank note) comprising: a) providing a value document substrate (paragraph 10, substrate provided on a supporting surface); b) printing the value document substrate with magnetically orientable effect pigments (see paragraph 11, magnetic or magnetizable particles in a coating composition applied to the substrate, being pigments, see paragraphs 2 and 4) which are dispersed in a UV-curable lacquer (paragraph 45, UV curing of the composition, so the coating is UV curable 
For claim 15:  Schmid et al. teaches the method of claim 11 and further teaches that in the step b) of printing the value document substrate with magnetically orientable effect pigments which are dispersed in a UV-curable lacquer is effected in a selected region which is present in particular in the form of a pattern, in the form of characters or in the form of a coding (see paragraphs 4 and 81, the produce UV curable layer is a graphic, or image).
For claim 18:  Schmid et al. teaches the method of claim 11 (see above) and teaches a bank note produced by the method of claim 11 (paragraph 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US PG Pub 2015/0352888) in view of Bargir et al. (US PG Pub 2013/0029112).
For claim 12:  Schmid et al. teaches all of the limitations of claim 12 except an additional step of d) the step of embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image.  
However, Bargir et al. teaches the step of embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image (see paragraph 86, the security element so produced, which is produced by printing a web with a magnetic field and controlling the magnetic ink with a magnet and curing the ink, see paragraphs 83-85, can be further customized by embossing process such as intaglio blind embossing thereon to define additional information).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schmid et al. to perform embossing on the surface of the cured UV lacquer for the purpose of further customizing the bank note being produced.
Regarding claim 19:  Schmid et al. teaches a printing device performing the method according to claim 11, comprising an apparatus for providing a value document substrate, an apparatus for printing the value document substrate with a UV-curable lacquer based on magnetically orientable effect pigments, an apparatus for providing a dynamic, in particular 
Schmid et al. does not teach an apparatus for embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image.  
However, Bargir et al. teaches the step of embossing the cured or at least partially cured UV lacquer, which has the effect pigments which are arranged parallel to the value document substrate and in particular edge to edge, so that an embossed relief structure with effect pigments adapting to the relief is formed in the lacquer, conveying to the viewer an optically variable image (see paragraph 86, the security element so produced, which is produced by printing a web with a magnetic field and controlling the magnetic ink with a magnet and curing the ink, see paragraphs 83-85, can be further customized by embossing process such as intaglio blind embossing thereon to define additional information).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schmid et al. to perform embossing on the surface of the cured UV lacquer for the purpose of further customizing the bank note being produced.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US PG Pub 2015/0352888) in view of Blood et al. (US PG Pub 2009/0035690).
For claim 13:  Schmid et al. teaches all of the limitations of claim 13 except specifically teaching that the magnetic field in step c) is a continuously rotating magnetic field which preferably has a speed in the region of 50 revolutions per minute to 1500 revolutions per minute.  However, Blood et al. teaches rotating a magnetic core for manipulating magnetic ink at 1141 RPM.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schmid et al. to adapt this rate of revolution to control the movement of the magnetic particles to form a desire image.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US PG Pub 2015/0352888) in view of Degott et al. (US PG Pub 2016/0339474).
For claim 16:  Schmid et al. teaches all of the limitations of claim 16 except that the step c) has the following (sub)steps: c) the step c1a) of exposing the lacquer containing the magnetically orientable effect pigments to a dynamic, in particular a rotating, magnetic field, so that the effect pigments in the lacquer arrange themselves parallel to the value document substrate and in particular edge to edge, in order to arrange the effect pigments in this way in the form of a pre-orientation; the step c1b) in which a further orienting or aligning of the magnetically orientable effect pigments pre-oriented in the course of step c1a) is effected by applying a static magnetic field so that the effect pigments assume an orientation changed .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US PG Pub 2015/0352888) and Degott et al. (US PG Pub 2016/0339474) as applied to claim 16 above and further in view of Bargir et al. (US PG Pub 2013/0029112).
For claim 17:  The combination of Schmid et al. and Degott et al. teaches all of the limitations of claim 17 except the step of embossing the cured or at least partially cured UV lacquer, which has the pre-oriented effect pigments which first are arranged parallel to the value document substrate and in particular edge to edge and subsequently has effect pigments 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID H BANH/             Primary Examiner, Art Unit 2853